Case 3:19-cv-00293-DJH-CHL Document 19 Filed 08/26/19 Page 1 of 3 PageID #: 1185




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF KENTUCKY

 TAMERA METCALF,                                    Case No. 3:19-cv-00293-DJH-CHL

                     Plaintiff,

          v.

 PRUDENTIAL INSURANCE COMPANY
 OF AMERICA
 DISABILITY MANAGEMENT SERVICES
 PO BOX 13480
 PHILADELPHIA PA 19176,

                     Defendant.



                 JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) Plaintiff, Tamara Metcalf

 (incorrectly named Tamera Metcalf), and Defendant, The Prudential Insurance Company of

 America (incorrectly named “Prudential Insurance Company of America Disability Management

 Services”), by and through their respective undersigned counsel, hereby stipulate and agree that

 this action shall be DISMISSED WITH PREJUDICE. Further, each party will bear its own

 costs, expenses and attorneys’ fees.

 Date: August 26, 2019                                s/Robert A. Florio (with permission)
                                                      Robert A. Florio
                                                      1500 Story Avenue
                                                      Louisville, KY 40206
                                                      502-295-7930
                                                      raflorioatty@hotmail.com

                                                      Attorney for Plaintiff, Tamara Metcalf

 Date: August 26, 2019                                s/Shelley R. Hebert
                                                      Shelley R. Hebert (pro hac vice)
                                                      shebert@seyfarth.com
                                                      Samuel Schwartz-Fenwick (pro hac vice)
                                                      sschwartz-fenwick@seyfarth.com


 Block DocID
Case 3:19-cv-00293-DJH-CHL Document 19 Filed 08/26/19 Page 2 of 3 PageID #: 1186




                                           Seyfarth Shaw LLP
                                           233 Wacker Drive
                                           Suite 8000
                                           Chicago, IL 60606-6448
                                           Telephone: 312-460-5000
                                           Facsimile: 312-460-7000


                                           Buddy J. VanCleave
                                           Buddy.vancleave@qpwblaw.com
                                           Quintairos, Prieto, Wood & Boyer, PA
                                           9300 Shelbyville Road, Suite 400
                                           Louisville, KY 40222
                                           Telephone: 502-423-6390
                                           Fax: 502-423-6391

                                           Attorneys for Defendant, The Prudential
                                           Insurance Company of America




                                       2
 Block DocID
Case 3:19-cv-00293-DJH-CHL Document 19 Filed 08/26/19 Page 3 of 3 PageID #: 1187




                            CERTIFICATE OF SERVICE
         I do hereby certify that on August 26, 2019, I electronically filed the
 foregoing using the Court’s CM/ECF method, which will send notification to the
 following:

 Robert A. Florio
 1500 Story Avenue
 Louisville, KY 40206
 502-295-7930
 raflorioatty@hotmail.com


 Attorney for Plaintiff



                                    /s/ Shelley R. Hebert
                                    Shelley R. Hebert
